Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the sliding bushings are integrated in the scroll compressor as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 16
Claim 16 recites the limitation "a bearing" in Line 9.  There is improper antecedent basis for this limitation in the claim.  It shall be “the bearing”.
In Reference to Claims 17-20
Claims 17-20 are rejected by their virtue dependency to Claim 16


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0718500 to Barito.

Barito discloses a scroll compressor comprising: a fixed scroll fixed (Fig. 1, 14) inside a housing; an orbiting scroll (Fig. 1, 12) configured to orbit and be engaged with the fixed scroll; a rotary shaft (Fig. 1, 30) configured to allow the orbiting scroll to orbit the orbiting scroll on an eccentric shaft (Fig. 1, 30-1) eccentric from a main shaft; and a slide bush portion (Fig. 1, 20) that is installed between a bearing (Fig. 1, 24) of the orbiting scroll and the eccentric shaft (Fig. 1, 30-1) and, according to a rotational speed of the rotary shaft, configured to change a pressing force of the orbiting scroll applied to the fixed scroll by allowing an eccentricity to be changed by a gas load applied to the orbiting scroll (As showed in Fig 2, the force between the eccentric 30-1 and bearing 24 is adjusted by the spring load from the guiding pin 34, therefore, the rotational speed of the shaft will change the pressing force of the orbiting scroll and eventually on the fixed scroll).

    PNG
    media_image1.png
    700
    716
    media_image1.png
    Greyscale


Barito discloses the slide bush portion suppresses a pressing force of the orbiting scroll applied to the fixed scroll based on the rotary shaft being rotated at a high rotational speed; and the orbiting scroll compresses the fixed scroll based on the rotary shaft being rotated at a low rotational speed. (As showed in Fig 2, the force between the eccentric 30-1 and bearing 24 is adjusted by the spring load from the guiding pin 34, therefore, the rotational speed of the shaft will change the pressing force of the orbiting scroll and eventually on the fixed scroll)
In Reference to Claim 3
Barito discloses the slide bush portion suppresses the pressing force of the orbiting scroll applied to the fixed scroll by suppressing the eccentricity of the orbiting scroll from the main shaft. (As showed in Fig 2, the force between the eccentric 30-1 and bearing 24 is adjusted by the spring load from the guiding pin 34, therefore, the rotational speed of the shaft will change the pressing force of the orbiting scroll and eventually on the fixed scroll. There is relative sliding motion between the eccentric and the slide block 20, therefore, the eccentricity of the orbiting scroll will be changed while the sliding motion happens).
In Reference to Claim 4
Barito discloses a slide bush (Fig. 1, 20) inserted and coupled to the bearing (Fig. 1, 24) of the orbiting scroll; and 27DOCKET NO.: SAMS14-90065PATENT an inner bush (Fig. 1, 34) installed between the slide bush (Fig. 1, 20) and the eccentric shaft (Fig. 2, 30-1), inserted into the eccentric shaft (Fig. 2, 30-1), and coupled to the eccentric shaft.
In Reference to Claim 6
Barito discloses the slide bush (Fig. 2, 20) comprises a first slide surface (Fig. 2, annotated by the examiner) ; the inner bush comprises a second slide surface; and the first slide surface (Fig. 2, annotated by the examiner) is in contact with the second slide surface (Fig. 2, annotated by the examiner) so that the slide bush is rotated in accordance with rotation of the inner bush (As showed in Fig. 2, the slider bush 20 will rotates together with the inner bush).

Bartio discloses the eccentric shaft (Fig. 2, 30-1) comprises a stopper configured to restrict the rotation of the inner bush; and the inner bush comprises a protrusion (Fig. 2, annotated by the examiner) configured to restrict the rotation of the inner bush by being in contact with the stopper.
 Allowable Subject Matter
Claims 5, 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2011/0243775 to Park et al, US Patent Publication 2006/0233654 to Gopinathan et al, US Patent 2005/0220650 to Park.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/26/2021